IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JACK KEENER,                             : No. 515 MAL 2017
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
DEPARTMENT OF TRANSPORTATION,            :
BUREAU OF DRIVER LICENSING,              :
                                         :
                  Respondent             :

JACK KEENER,                             : No. 516 MAL 2017
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
DEPARTMENT OF TRANSPORTATION,            :
BUREAU OF DRIVER LICENSING,              :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of December, 2017, the Petition for Allowance of Appeal

is DENIED.